DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election with traverse of Species II in the reply filed on 19 February 2021 is acknowledged. 
Information Disclosure Statement
	The information disclosure statement, filed 13 August 2019, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20190813, is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending application 16/299,513.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
a.	Regarding claim 1, claim 2 of the copending application discloses a dimension measurement method using a projection image obtained by an X-ray CT apparatus, the dimension measurement method comprising, in measuring a dimension of an object to be measured made of a single material (claim 1, preamble): 

registering the projection images with CAD data used in designing the object to be measured (claim 2); and 
calculating the dimension of the object to be measured by using a relationship between the registered CAD data and the projection images (claim 1, limitation 2). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The MPEP discloses the transitional phrases "comprising", "consisting essentially of" and "consisting of" to define the scope of a claim. See MPEP § 2111.03. However, this is not incorporated in the claims, which makes the claims unclear for the lack of mete and bounds of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malsowski et al.(US 2018/0325485 A1).
a.	Regarding claim 1, Maslowski discloses a dimension measurement method using a projection image obtained by an X-ray CT apparatus, the dimension measurement method comprising, in measuring a dimension of an object to be measured made of a single material: 
obtaining a plurality of transmission images of the object to be measured by using the X-ray CT apparatus, and then generating respective projection images (Maslowski discloses that “construct an object model based on a plurality of projection images generated by CT scanning of an object using an x-ray radiation source and a detector panel” at Fig. 7-710 and ¶0065);
registering the projection images with CAD data used in designing the object to be measured (Maslowski discloses that “encompass/simulate a virtual table 330 in the object model 320 to account for scattering caused by a patient table. Specifically, the scatter-estimation system may model the virtual table 330 based on prior knowledge, such as CAD models or pre-scans of the patient table” at Fig. 3-330 and ¶0033); and 
calculating the dimension of the object to be measured by using a relationship between the registered CAD data and the projection images (Maslowski discloses that “estimate a scatter-reduced image corresponding to one of the plurality of projection images based on the simulated scatter image” at Fig. 7-750 and ¶0075). 
b.	Regarding claim 2, Maslowski discloses further comprising: 

obtaining combinations of all projection values in the representative projection image group with transmission lengths estimated from the CAD data (Malsowski discloses that “generate a simulated scatter image based on a first subset of particles scattered during the simulated CT scanning of the object model. Specifically, the scatter-estimation system may construct a Boltzmann Transport Equation (BTE) for the first subset of particles scattered, and use a deterministic method to solve the BTE and calculate the corresponding particle fluence distribution values in the plurality of voxels. Afterward, the scatter-estimation system may generate the simulated scatter image by ray-tracing the corresponding particle fluence distribution values of those voxels in the plurality of voxels that have the first subset of particles passing through before reaching the virtual pixels of the virtual detector panel” at Fig. 7-740 and ¶0072; Maslowski discloses that “encompass/simulate a virtual table 330 in the object model 320 to account for scattering caused by a patient table. Specifically, the scatter-estimation system may 
calculating the dimension of the object to be measured by using a relationship between the obtained projection values and the estimated transmission lengths (Maslowski discloses that “estimate a scatter-reduced image corresponding to one of the plurality of projection images based on the simulated scatter image” at Fig. 7-750 and ¶0075). 
c.	Regarding claim 3, Maslowski discloses further comprising: 
determining an attenuation coefficient of X-rays by using the registered CAD data so that a difference between a calculated thickness at a measurement point having a known thickness and a design value decreases (Malsowski discloses that “a virtual filter 415 based on a physical bow-tie filter used during an actual CT scanning operation. The scan-simulation module may also model the virtual filter 415 using images acquired with and without the bow-tie filter. Specifically, the scan-simulation module may estimate the equivalent aluminum thickness of the bow-tie filter ("bow-tie thickness"), and attenuate the virtual beam based on the estimated bow-tie thickness. In addition, the edges of the estimated bowtie thickness may be uniformly extended in all directions” at ¶0038); and 
calculating the dimension of the object to be measured by using the attenuation coefficient (Malsowski discloses that “With respect to the mathematic equation in the BTE 510, the variable r denotes a particle's spatial coordinates, the variable E denotes a particle's energy, and the variablendenotes a particle's streaming direction. Further, .mu..sub.t denotes the linear attenuation coefficient (which describes how easily a voxel can be penetrated by the particles), .OMEGA. denotes an external source of particles, and .psi. defines the particle fluence (or angular flux) described over spatial coordinates r, energy E and streaming direction .OMEGA.. In other words, the "particle fluence" or "angular flux" is the sum of particle track lengths per unit volume and unit time in direction .OMEGA. at point r. Combined with known quantities such as the linear attenuation coefficient (the probability that a particle will interact per unit track length) or kerma . 

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609